This case is before us on a motion to dismiss the appeal because the appeal is frivolous and for delay. The defendant in error brought this suit to recover from the plaintiff in error on a promissory note, which plaintiff in error executed as maker to W.B. Kincaid. An answer was filed alleging failure of consideration, and that the plaintiff had knowledge thereof at the time it purchased the note. The case came on for trial, and the plaintiff introduced the note in evidence and offered testimony showing that it was a holder of the note in due course and for value. The defendant offered no testimony, and the jury was directed to return a verdict for the plaintiff, which was done. A motion far a new trial was filed, assigning as error that the verdict of the jury was contrary to the testimony and contrary to the law, and that the court erred in directing a verdict for the plaintiff. This motion for a new trial was overruled, and the defendant has appealed. It is apparent from the record that the appeal is frivolous and for delay merely, and the same is therefore dismissed.
JOHNSON, C. J., and NICHOLSON, HARRISON, and MASON, JJ., concur.